DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/2/21 is acknowledged.  Applicant incorrectly identifies claims 1-8 instead of Claims 1-13 in the election. The traversal is on the ground(s) that the process of amended claim 14 cannot used to produce a materially different product from that of claim 1.  This is not found persuasive because, as amended, “thereby producing the function medical package of claim 1” is intended use and a functional limitation and holds no patentable weight. Further, as previously stated in the Restriction Requirement, the liner is not required to automatically peel – thus making the invention of claim 14 ‘materially different’. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 will be examined. Claims 14-20 will be withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 (and 2-13 by dependency) recite that the liner is attached to the disposable package and further that the liner closes insertion exit opening of the sterile container. It is unclear how the liner can do both. 
Claim 3 recites limitations to further limit the “medication device”. Examiner notes that Claim 2 does not require the subsystem to be a “medication device”. Examiner suggest amending claim 3 to recite “wherein the subsystem is a medication device…, wherein the medication device…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  1-2, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (WO 2013178499 – cited by Applicant), hereinafter Frey in view of Larson et al. (US 9,101,305 B2 – cited by Applicant), hereinafter Larson.
Regarding Claim 1, Frey teaches: A functional medical package, comprising: a sterile container (element 104); and a subsystem received in the sterile container (figure 1; elements 106, 108, 118 etc), the subsystem configured to be at least partially inserted into a host (abstract); the sterile container having an insertion exit opening for the subsystem (element 112); and a liner closing the insertion exit opening (page 6 – lines 5-35; septum or another cover for the insertion needle).
Frey does not mention a disposable package, wherein the sterile container is within said disposable package and further wherein the liner is attached to the disposable package and the liner automatically peels off the insertion exit opening when the sterile container is removed from the disposable package.
Larson teaches a glucose sensor subsystem (title) that is packaged in a disposable package (element 100; col 1 lines 30-50) further comprising a liner (element 207) that automatically removed when the glucose subassembly is removed from the  package (col 5 line 64-col 6 line 37; liner secures to mounting pedestal as part of the packaging and separation of the glucose subsystem exposes needle when the sensor assembly is removed from package). It would have been been obvious to one of ordinary skill in the art, before the effective filing date to have modified the package of Frey to include a disposable package, wherein the sterile container is within said disposable package and further wherein the liner is attached to the disposable package and the liner automatically peels off the insertion exit opening when the sterile container is removed from the disposable package in order to properly seal the glucose subsystem and keep a sterile environment that does not require manual separation of the liner.
Regarding Claim 2, Frey in view of Larson teach: The functional medical package according to claim 1, wherein the subsystem is selected from the group consisting of: an analyte sensor for detecting at least one analyte in a body tissue and a medication device for providing at least one medication to the host (Frey - page 7 lines 26-27).
Regarding Claim 8, Frey in view of Larson teach: The functional medical package according to claim 1, wherein the disposable package comprises a disposable package opening through which the sterile container is removable from the disposable package (Larson – abstract – package has opening).
Regarding Claim 9, Frey in view of Larson teach: The functional medical package according to claim 8, wherein the disposable package opening is sealed by at least one sealing element (Larson – absrtract; sealing surface).
Regarding Claim 10, Frey in view of Larson teach: The functional medical package according to claim 1, further comprising a body mount configured for attachment to a skin of the host (Frey – mounting unit 110).
Regarding Claim 11, Frey in view of Larson teach: The functional medical package according to claim 10, wherein the sterile container is attached to the body mount (Frey - page 9 lines 20-25).
Regarding Claim 12, Frey in view of Larson teach: The functional medical package according to claim 10, wherein the sterile container and the body mount are removable from the disposable package as a unit (Frey page 9; figure 1; Examiner notes the sensor assembly of Frey would be removed as a unit from the packaging of Larson).
Regaridng Claim 13, Frey in view of Larson teach: A medical device for inserting at least one subsystem into a host, the medical device comprising: a functional medical package according to claim 1; and an inserter configured for inserting the subsystem into the host (Frey - insertion mechanism 202).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Larson, further in view of Limaye et al. (US 2016/0193427 A1), hereinafter Limaye.
Regarding Claim 3, Frey in view of Larson teach: The functional medical package according to claim 2. Frey in view of Larson do not teach wherein the medication device comprises a cannula and an insertion needle which is removably receivable in the cannula. It would have been obvious to one of or
Limaye teaches that functional/sterile packaging can also be used for housing a needle pen and cannula (paragraph 0061, 0068, 0069). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the package wherein the medication device comprises a cannula and an insertion needle which is removably receivable in the cannula in order to keep the medication device sterile. The substitution of subsystem for another would yield predictable results to one of ordinary skill (keeping things sterile).
Allowable Subject Matter
Claim 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791